  NOT FOR PUBLICATION


                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


  YING YANG, on behalf of himself and all other
  persons similarly situated,

                                    Plaintiff,                             OPNION
                             V.

                                                                           1 8-cv- 10486 (WHW)(CLW)
  VILLAGE SUPER MARKET, INC., VILLAGE
  SUPER MARKET Of NJ, LP, RONALD L.
  GOLEY, HUA HUANG, JOAQUIM BATISTA
  IMPROPERLY NAMED AS JACK BATISTA, et
  al.,

                                    Defendants.

 Walls, Senior District Judge

        Plaintiff Ying Yang moves to conditionally certify a class of hourly paid, non-managerial

 individuals employed by Village Super Market, Inc. d/b/a ShopRite, Village Super Market of NJ,

L.P. d/b/a ShopRite, Ronald L. Goley, Hua Huang, Jack Batista, and certain fictitious individuals

and entities (collectively the “Defendants”), for failing to pay overtime pay as required under the

fair Labor Standards Act (“fLSA”), 29 U.S.C.        §   2 16(b), et seq. (2013). Plaintiff also moves for

equitable tolling of the FLSA statute of limitations. The motion has been decided from the written

submissions of the parties under Federal Rule of Civil Procedure 78. The motion is granted.

                          FACTUAL AND PROCEDURAL BACKGROUND

        Unless otherwise stated, all facts are taken from Plaintiffs First Amended Complaint

(“FAC”) (ECF No. 4). Plaintiff Yang was hired as a chef for the Chinese food outlet of ShopRite

in Livingston, New Jersey on about September 20, 2016, and remained employed there until April

27, 2018. Id.   ¶ 32.   Yang is an immigrant originally from China. Yang. Decl. (ECf No. 18-5)
                                                                                                      ¶ 3.
He was advised he would receive a $40,000 salary as a chef for ShopRite. FAC
                                                                                       ¶ 41.   At his job,
Yang prepared Chinese food, but was also assigned miscellaneous food-related tasks (e.g., packing
 NOT FOR PUBLICATION


 sandwiches). Id.   ¶J   32-37. Plaintiff worked five days a week, usually from 9:00 a.m. until 7:00

 p.m. Id. He was eventually fired, allegedly by Defendant Batista, the manager of the store. Id.
                                                                                                    ¶
 45. Plaintiff now claims he, and the class he seeks to represent, are entitled to recover unpaid

 overtime wages of at least one-and-a-half times the regular pay at which they were employed for

every hour worked in excess of forty hours in a single workweek. See Motion for Conditional

Class Certification (ECF No. 18-11) at 3. Plaintiff filed a Collective Class Action Complaint in

this Court on June 12, 2018. See ECF No. 1. He then amended his complaint on June 26, 2018.

See ECF No. 4. Defendants answered the Complaint on July 31, 201$. See ECF No. 14. Yang now

moves for conditional certification of all hourly paid. non-managerial individuals employed by

Defendants for their failure to pay overtime pay as required under the Fair Labor Standards Act

(“fLSA”), 29 U.S.C.      § 216(b), et seq.   (2013).

                                      STANDARD OF REVIEW

         Section 216(b) of the FLSA authorizes employees to bring an action on behalf of

themselves and others “similarly situated.” 29 U.S.C.      §   216(b). “No employee shall be a party

plaintiff to any such action unless he gives his consent in writing to become such a party and such

consent is filed in the court in which such action is brought.” Id.

         The Third Circuit has embraced a two-step approach to determine whether a suit brought

under   § 2 16(b) may move forward as a collective action. See Zavala v.   Wal Mart Stores, Inc., 691

F.3d 527, 536 (3d Cir. 2012) (adopting “two-tier approach” put forth in Symczyk v. Genesis

HealthCare Corp., 656 F.3d 189, 192-93 (3d Cir. 2011), rev’d on other grounds, 133 S. Ct. 1523

(2013)). “Conditional certification,” which is sought in the pending motion, is the initial stage of

that two-tiered analysis. See $ymczyk, 656 F.3d at 192.




                                                       2
  NOT FOR PUBLICATION


          During this initial phase, “the court makes a preliminary determination
                                                                                  whether the
  employees enumerated in the complaint can be provisionally categorized
                                                                         as similarly situated to
  the named plaintiff.” Id. “If the plaintiff carries her burden at this threshold
                                                                                   stage, the court will
  ‘conditionally certify’ the collective action for the purposes of notice and
                                                                               pretrial discovery.” Id.
  At this initial stage, the Third Circuit applies a “modest factual showin
                                                                            g” standard, under which
 “a plaintiff must produce some evidence, ‘beyond pure speculation,’ of a factual
                                                                                  nexus between
 the maimer in which the employer’s alleged policy affected her and the manne
                                                                              r in which it affected
 other employees.” Zavala, 691 F.3d at 536 n.4 (quoting Symczyk, 656 f.3d
                                                                          at 193). This is a “very
 low burden,” Portilla v. Bridgehampton Stone, Inc., No. CV 1 72549JMAA
                                                                           Y$, 2019 WL 1128364,
 at *9 (E.D.N.Y. Mar. 12, 2019), and “[t]his lenient standard is typically
                                                                           easily met and usually
 results in conditional certification,” Taylor v. Pilot Corp., No. I 4-CV-2294-S
                                                                                 HL-TMP, 2015 WL
 12001270, at *2 (W.D. Tenn. June 16, 2015).

                                           DISCUSSION

    I.      Conditional Certification of Plaintiffs’ FLSA Claims is Appropriate

         Plaintiff claims he has “submitted sufficient evidence to meet the minim
                                                                                  al standard
required for conditional certification.” Mot. Br. at 7. Defendants operate
                                                                           a chain of 30 ShopRite
Supermarkets in the Northeast United States. Id. Plaintiff alleges that his depriv
                                                                                  al of overtime pay
was not isolated, but rather “a policy and practice[]” of Defendants. Id. In his
                                                                                 declaration, Plaintiff
lists three other Prospective Collective Action Members who “were similar
                                                                          ly situated with respect
to their claims under Defendants’ unlawful policy and practices.” Id.; see
                                                                           also Yang. Decl.    ¶J   14-
23. One of these members, Chunling Li, also submitted a declaration stating
                                                                            he “was not
compensated at one-and-one half of my calculated hourly wage for the hours
                                                                                 [] worked over forty
hours each week.” Li Decl. (ECF No. 18-6)
                                              ¶ 8.


                                                     3
 NOT FOR PUBLICATION


         Defendants contest Plaintiffs motion. They state that since July 2015 to the present,

 Defendant Village has employed approximately 6,750 people, of whom 90% were covered by

 collective bargaining agreements (“CBAs”). Defs. Resp. Br. (ECF No. 23) at 2-3. Defendants

 claim that employees covered by a CBA “were and are all paid ‘time and a half for hours worked

 in excess of forty (40) per week.” Id. They further argue that Plaintiff Yang has not put forth

 enough concrete evidence for certification, relying instead on inadmissible hearsay statements

 from other employees who themselves have not submitted declarations.

        This Court finds that conditional certification is appropriate. Plaintiff has made a “modest

 factual showing” and produced evidence “beyond pure speculation’ of a factual nexus between

the manner in which the employer’s alleged policy affected him and the manner in which it affected

other employees.” Zavala, 691 f.3d at 536 n. 4 (quoting Symczyk, 656 f.3d at 193). Plaintiff has

shown that he is similarly situated to the putative class through record evidence suggesting that

the Prospective Collective Action Members were subject to the same employment practices.

        Courts have certified similar classes of supermarket employees where, as here, “Plaintiffs

declaration and testimony set forth the duties he performed[,] the hours he worked, and the amount

and manner in which he was paid” and plaintiff “observed other [ernployeesj working a similar

number of hours per week as he worked, and discussed with them Defendants’ failure to pay

overtime wages [while] nam[ing other employees] who were also not paid overtime.” Escano v. N

& A Produce & Grocery Corp., No. 14-CV-4239 PAC, 2015 WL 1069384, at *2 (S.D.N.Y. Mar.

11, 2015). While Yang’s declaration containing comments from other putative collective members

may contain hearsay, courts at this stage routinely permit plaintiff to submit “evidence

through... declarations, including any hearsay statements contained therein.” Julian v. MetLfe,

Inc., 29$ F. Supp. 3d 699, 702 (S.D.N.Y. 201$) (emphasis added). That is because “[in] this early



                                                4
    NOT FOR PUBLICATION


    phase, courts employ a relatively lenient evidentiary standard in determining whether a collective

    action is appropriate.” Aquilino v. Home Depot, Inc., No. CIV A 04-CV-4100 PGS, 2006 WL

    2583563, at 1 (D.N.J. Sept. 7, 2006).

             Regarding the CBAs, whether covered employees were actually paid in accordance to them

    is a fact that discovery may shed light on. The duty to pay one-and-a-half times an hourly rate for

    overtime work doesn’t derive from a CBA. but from the FLSA. Even where putative class

    members “differ in job responsibilities, hours worked, and other details of employment, these

    differences do not undermine Plaintiff& showing that they share a common claim that Defendants

 violated the fLSA.” Frederick v. Dreiser Loop Supermarket Corp., No. O6CIV.15341(AKH),

 200$ WL 4724721, at *1 (S.D.N.Y. Oct. 24, 200$). Since Plaintiff has met his “very low burden,”

Fortilla, 2019 WL 1128364 at *9, and the Court will conditionally certify a class of all non-

managerial employees.

       II.      Equitable Tolling of the FLSA Statute of Limitations is Appropriate

             The FLSA provides that actions to recover “unpaid minimum wages, unpaid overtime

compensation, or liquidated damages” must be commenced within two years of the alleged

violation or within three years after the cause of action accrued for willful violations. 29 U.S.C.

§ 255(a). To qualify for relief under the FLSA, a party must “commence his cause of action before
the statute of limitations applying to his individual claims has lapsed.” Symczyk, 656 F.3d at 200

(3d Cir. 2011) (internal citation omitted). To determine when an FLSA collective action is

commenced, the statute differentiates between named plaintiffs and opt-in plaintiffs. See 29 U.S.C.

§   256; Symczyk, 656 F.3d at 200. for named plaintiffs, the action is commenced on the date they

file the Complaint. See 29 U.S.C.        §   256. For opt-in plaintiffs, however, the action is not

commenced until the date on which they file their written consent. Id.



                                                    5
 NOT FOR PUBLICATION


         The Third Circuit has identified “three principal situations in which equitable tolling is

 appropriate.” Podobnik v. US, Postal Serv., 409 f.3d 584, 591 (3d Cir. 2005). Those situations

 are: (1) “where the defendant has actively misled the plaintiff respecting the plaintiffs cause of

 action, and that deception causes non-compliance with an applicable limitations provision”;

 (2) “where the plaintiff in some extraordinary way has been prevented from asserting his rights”;

 or (3) “where the plaintiff has timely asserted his or her rights mistakenly in the wrong forum.” Id.

        Plaintiff argues that equitable tolling is appropriate in this case and requests three years to

 commence an action. Plaintiff contends that equitable tolling is warranted because Defendant

 failed to inform its employees (the potential class members) of their FLSA rights as required by

the FLSA regulations. Yang. Decl. ¶j 12-13. This Court agrees.

        The federal Regulations implementing the FLSA read: “Every employer employing any

employees subject to the Act’s minimum wage provisions shall post and keep posted a notice

explaining the Act, as prescribed by the Wage and Hour Division, in conspicuous places in every

establishment where such employees are employed so as to permit them to observe readily a copy.”

29 C.F.R.   § 516.4. The Third Circuit has held that an employer’s failure to comply with a similar
notice requirement under the Age Discrimination in Employment Act tolled the running of the

180-day administrative filing period “at least until such time as the aggrieved person seeks out an

attorney or acquires actual knowledge of his rights.” Bonham v. Dresser Industries, Inc., 569 F.2d

187, 193 (3d Cir. 1978). This Court has recognized in tolling similar FISA actions that “an

employer’s failure to post a statutorily required notice of this type tolls the running of any period

of limitations.” Kim v. Dongbii Tour & Travel, Inc., No. 2:12-CV-1 136 WI-lW, 2013 WL 5674395,

at *4 (D.N.J. Oct. 16, 2013).




                                                 6
 NOT FOR PUBLICATION


           The FLSA statute of limitations will be equitably tolled for all potential class members

 from June 12, 201$ (the date Plaintiffs filed this putative collective action) through a deadline to

 be established by this Court for the putative class members to file their respective consents to join

 this collective action. Likewise, the Court finds a three-year opt-in from the date of the Complaint

to be appropriate. See Ornelas v. Hooper Holmes, Inc., No. 1 2-CV-3 106 JAP, 2014 WL 7051868,

at *$..9 (D.N.J. Dec. 12, 2014).

    III.      Court-authorized Notice is Permitted

           Plaintiff requests the Court permit the parties to provide fair and practicable notice to all

potential members of the class. District Courts have the “discretionary power.. to facilitate the
                                                                                       .




sending of notice to potential class members,” Symczyk, 656 F.3d at 194 (3d Cir.2011) (citation

omitted). The notice proposed by Plaintiff—a combination of mailings and postings at applicable

workplaces—is a reasonable and cost-efficient method of ensuring class members receive notice.

See Trinidadv. PretA Manger (USA,) Ltd., 962 F. Supp. 2d 545, 565 (S.D.N.Y. 2013) (“first-class

mail and in-store posting [are] sufficient to provide notice to potential opt-in class members”).

Likewise, Plaintiffs Proposed Notice of Pendency (ECF No. 18-7 at Ex. 3), which Defendants did

not object to, is approved.

                                            CONCLUSION

         Plaintiffs’ motion for conditional certification is granted in accordance with the attached

order.



               /                                 -
DATED                    L




                                                William H. Walls
                                                Senior United States District Court Judge


                                                    7
